DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 01 March 2022 has been entered; claims 1, 2, 13, 14, 16-19, 21-23, 44, and 48-58 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 7-10 of the Remarks, filed 01 March 2022, with respect to the objection to the Drawings, the rejection of claims 1-23 under 35 USC 112(a), the rejection of claims 1-23 under 35 USC 112(b), the rejection of the claims 7, 8, and 20-22 under 35 USC 112(d), the rejection of claims 1, 2, 5, 7-9, 30-23, and 44 under 35 USC 102(a)(1), and the rejection of claims 3, 4, 6, 10, 12, 13, and 16-19 under 35 USC 103 have been fully considered and are persuasive.  The objection to the Drawings, the rejection of claims 1-23 under 35 USC 112(a), the rejection of claims 1-23 under 35 USC 112(b), the rejection of the claims 7, 8, and 20-22 under 35 USC 112(d), the rejection of claims 1, 2, 5, 7-9, 30-23, and 44 under 35 USC 102(a)(1), and the rejection of claims 3, 4, 6, 10, 12, 13, and 16-19 under 35 USC 103 have been withdrawn in light of Applicant’s filing of Replacement Drawing sheets for Figs. 1-4 and Applicant’s amendments to the claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Angela Domitrovitz on 11 March 2022.
The application has been amended as follows: 
Regarding Claim 1: within line 8, please replace “3000” with -3,000-. 
Regarding Claim 23: within line 8, please remove “ operable” and replace “3000” with     -3,000-. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11 March 2022